Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 10, 2017                                                                                     Stephen J. Markman
                                                                                                                  Chief Justice

                                                                                                       Robert P. Young, Jr.,
                                                                                                             Brian K. Zahra
  155129(5)                                                                                          Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
  GRIEVANCE ADMINISTRATOR,                                                                                   Joan L. Larsen,
           Petitioner-Appellant,                                                                                       Justices


                                                                     SC: 155129
  v                                                                  ADB: 15-000120-GA
  MARK W. STEPEK,
             Respondent-Appellee.
  ________________________________________/

          On order of the Chief Justice, the motion of respondent-appellee to extend the time
  for filing his answer is GRANTED. The answer will be accepted as timely filed if
  submitted on or before March 3, 2017.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  February 10, 2017
                                                                                Clerk